Citation Nr: 0522651	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-17 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from May 1960 to March 1964.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In July 2004, the Board remanded the case for 
additional development.  The case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  There is no credible medical evidence of a nexus or 
relationship between the veteran's current COPD and his 
period of service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claim via the September 2001 RO letter, the June 2002 
rating decision, the October 2002 statement of the case, the 
July 2004 Board remand, the July 2004 Appeals Management 
Center letter, and the April 2005 supplemental statement of 
the case.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
As well, the veteran was notified that he could submit 
additional evidence in support of his claim when his claim 
was remanded in July 2004, but no additional evidence was 
received.  Furthermore, the veteran was given the benefit of 
presenting testimony and/or evidence at a hearing on appeal, 
but he declined such opportunity.  As no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103, 123-
29 (2005).  

In essence, the veteran in this case has been notified as to 
the laws and regulations governing his claim.  He has, by 
information letters, a rating decision, a statement of the 
case, a Board remand and a supplemental statement of the 
case, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, however, the claimed disability is not 
one of the listed disorders for which presumptive service 
connection may be granted.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

In the present case, the veteran submitted a claim in August 
2001 seeking service connection for COPD due to asbestos 
exposure.  The veteran claims to have been exposed to 
asbestos, fumes and smoke during service, which has led to 
the development of his currently diagnosed COPD.

The medical evidence of record includes the veteran's service 
medical records.  The service medical records contain no 
evidence that the veteran experienced respiratory problems 
during his active service.  The veteran's separation 
examination was also normal with no indication of respiratory 
problems. 

Post-service medical records include VA medical center (VAMC) 
treatment reports dated between May 2001 and July 2001.  A 
May 2001 notation indicated that the veteran was an ex-smoker 
since 1979.  A July 2001 notation diagnosed the veteran with 
a mild obstructive defect.  These medical records contain no 
diagnosis of asbestosis and no nexus opinions relating the 
veteran's COPD to his active service. 

The record also includes private medical records dated 
between May 1993 and May 2001, dated between February 1995 
and January 2001, and dated between April 1991 and October 
2001.  These medical records contain no diagnosis of 
asbestosis and no nexus opinions relating the veteran's COPD 
to his active service. 

A VAMC x-ray report dated in May 2001 is also part of the 
record.  The report indicates that no acute radiographic 
processes are present on x-rays of the veteran's chest. 

VAMC treatment reports dated between October 2001 and October 
2002 are also included in the record.  These records contain 
no diagnosis of asbestosis and no nexus opinions relating the 
veteran's COPD to his active service.  

The veteran was given a VA medical examination in December 
2004.  The veteran indicated that he was exposed to asbestos, 
fumes and smoke during service, and that during and since 
service he has had significant lung problems.  The veteran 
also indicated that he had never sought treatment for his 
lungs until 1999.  The examiner indicated that the veteran 
was a smoker until 1979.  Pulmonary function tests were 
administered, and showed mild obstructive lung disease and no 
evidence of restrictive lung disease.  The veteran also had a 
chest x-ray that revealed no evidence of lung infiltrates or 
calcified pleural plaques.  The examiner indicated that there 
was no evidence of asbestosis and that the veteran's COPD was 
most likely secondary to the veteran's previous history of 
tobacco abuse.  

The veteran was given a second VA examination in March 2005 
that included a review of the veteran's c-file.  Based on the 
test results from the last examination and a review of the 
veteran's c-file, the examiner indicated that there was no 
evidence suggesting that the veteran had been treated for any 
lung problems in the past, and that there was no evidence of 
asbestosis.  Therefore, the examiner concluded that the 
veteran's current COPD is most likely secondary to the 
veteran's previous history of tobacco use.  The examiner also 
indicated that it was less likely that the veteran's COPD was 
secondary to asbestos exposure since his examination revealed 
no evidence of lung cancer, such as mesothelioma, which is an 
indication of previous asbestos exposure, and because his 
pulmonary function tests show obstructive lung disease 
without restrictive pulmonary disease.    

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for COPD due to 
asbestos exposure.  The evidence of record does not establish 
a relationship between the veteran's current COPD, and any 
incidence of service.  As well, the evidence does not show 
that the veteran has any objective medical signs of previous 
exposure to asbestos.  Although the evidence clearly 
demonstrates that the veteran currently has COPD, there is no 
medical evidence or opinion of record, which effectively 
links this disorder to the veteran's military service.  The 
available service medical records show that at no time, did 
the veteran received treatment for or a diagnosis of a lung 
disorder while in service.  

Furthermore, the medical evidence is completely silent as to 
any treatment for or complaints of a lung disorder until 
1999, almost 35 years after the veteran was discharged from 
service.  As well, the medical evidence submitted does not 
provide etiology opinions relating the veteran's COPD to his 
active service.  In fact, the recent VA examinations both 
indicated that the veteran's currently diagnosed COPD was 
most likely the result of his prior tobacco use.  In summary, 
the available medical evidence of record does not indicate 
that it was more likely than not that the veteran's current 
COPD was the result of his active service, including any 
exposure to asbestos.  Therefore, service connection cannot 
be established and the veteran's claim must be denied.

The only evidence in support of the veteran's claim is his 
own statements.  However, where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possess the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
his COPD, the veteran's statements cannot serve as a basis 
upon which to grant his claim.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for COPD.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  See Gilbert v. 
Derwinski, 1 Vet. App.49, 55 (1990).




ORDER

Service connection for COPD due to asbestos exposure is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


